Title: To George Washington from Gustavus Scott, 3 December 1796
From: Scott, Gustavus,White, Alexander
To: Washington, George


                        
                            Sir 
                            Washington 3rd December 1796
                        
                        We are honored with your Letter of 27th Ulto, and on friday, agreeably to your
                            expectations, we received a Letter from Mr Wolcott, informing of the failure of his
                            negotiation with Mr Hope—The board therefore, immediately authorised Mr Scott to repair to
                            Annapolis, and to negotiate a Loan with the Legislature of Maryland, agreeably to the terms
                            of your act, authorising that measure—On an event So momentous; we conceive nothing ought to
                            be omitted, which may tend to secure a favorable issue—With that impression on our minds, we,
                            with great deference, submit the propriety of your addressing the Assembly, on the
                            Subject—We are of opinion, and we find it is the opinion of the best friends of the City,
                            that it would have a decided effect, if your interposition is judged expedient, the earlier
                            the communication of your sentiments is received, by the Legislature, the better, as the
                            Session will soon be drawing to a close.
                        We think it of so much consequence, as to induce us to send this Letter by
                            express, to Baltimore; that a post may be thereby gained—We are with Sentiments &c.
                        
                            G. Scott
                            A. White
                        
                        
                            P.S. Doctor Thornton had rode to his farm, before it occurred to the
                                board to address the President on the subject of the above Letter.
                        
                        
                    